Per Curiam.
It being a necessary inference from the 1923 amendment of section 125 of the Municipal Court Code (Laws of *1501923, chap. 769) that where the party in whose favor judgment is rendered appears by an attorney such attorney shall prepare the judgment, the judgment in this instance, prepared and delivered to the clerk, without notice, by the attorney for the party against whom the judgment was rendered, was improperly entered. It follows under the rule laid down in Maisch v. City of New York (134 App. Div. 201) that in the interests of justice the court should order a change of the date of the entry of the judgment, so as to permit a review of such judgment by the appellate court.
Order reversed, with ten dollars costs, and motion granted to the extent of changing the date of the entry of judgment to April 15, 1926.
Lydon and Levy, JJ., concur; Burnt, J., taking no part.